EXHIBIT 10.8

CYTODYN INC.

2012 EQUITY INCENTIVE PLAN

FORM OF STOCK OPTION AWARD AGREEMENT

(FOR EMPLOYEES)

This STOCK OPTION AWARD AGREEMENT (this “Option Agreement”) is made effective as
of             , 201_, by and between CytoDyn Inc., a Colorado corporation (the
“Corporation”), and              (the “Participant”).

1. Grant of Option.

The Corporation hereby grants to the Participant an option (the “Option”) to
purchase              shares of Common Stock (the “Shares”) as of             ,
201_ (the “Date of Grant”) at the exercise price per Share of $             (the
“Exercise Price”) subject to the terms and conditions of this Option Agreement.

2. Application of Plan Terms.

Unless otherwise defined herein, the capitalized terms in this Option Agreement
will have the same defined meanings as set forth in the Corporation’s 2012
Equity Incentive Plan (the “Plan”).

3. Term.

The Option will automatically terminate on [five years following the Date of
Grant] (the “Expiration Date”), to the extent not exercised, unless terminated
earlier in accordance with this Option Agreement. After the Expiration Date or
such earlier date, the Option shall be of no further force or effect and may not
be exercised.

4. Exercise of Option.

(a) Right to Exercise. The Option will become Vested and exercisable
cumulatively according to the following Vesting Schedule:

 

Percentage of Option

Vested and Exercisable

  

Vesting Date

33.3%

   One year after Date of Grant

33.3%

   Two years after Date of Grant

33.4%

   Three years after Date of Grant

 

1



--------------------------------------------------------------------------------

(b) Acceleration of Exercisability. Notwithstanding the schedule provided in
subsection (a), the Option will become fully Vested (unless the Participant
chooses to decline accelerated Vesting of all or any portion of the Option) upon
the occurrence of a Change in Control Date.

(c) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A), stating the election
to exercise the Option, the number of whole Shares in respect of which the
Option is being exercised, the form of payment, and such other provisions as may
be required by the Committee. The exercise notice shall be delivered to the
Corporation in accordance with Section 15 below accompanied by full payment of
the Exercise Price, which must be made by one or a combination of the following:

(1) Payment in cash;

(2) Delivery of previously owned Shares having a Fair Market Value equal to the
exercise price; or

(3) Delivery of an irrevocable direction to a securities broker acceptable to
the Committee (subject to the provisions of the Sarbanes-Oxley Act of 2002 and
any other applicable statute or rule) to sell Shares subject to the Option and
to pay a sufficient portion of the net proceeds of the sale to the Corporation
in satisfaction of the Exercise Price.

The Option shall be deemed to be exercised upon receipt by the Corporation of
such notice accompanied by the Exercise Price and Tax Payment (defined below).

(d) Taxes. No portion of the Option may be exercised and no Shares will be
delivered to the Participant or other person pursuant to the exercise of the
Option until the Participant or other person has made arrangements acceptable to
the Committee for the satisfaction of applicable income tax and tax withholding
obligations, if any, including, without limitation, such other tax obligations
of the Participant incident to the receipt of Shares (the “Tax Payment”). Upon
exercise of the Option, the Corporation may offset or withhold (from any amount
owed by the Corporation to the Participant) or collect from the Participant or
other person an amount sufficient to satisfy such Tax Payment obligation.

The Participant understands that the Participant may suffer adverse tax
consequences as a result of the Participant’s purchase or disposition of the
Shares. The Participant represents that the Participant has consulted with any
tax consultants the Participant deems advisable in connection with the purchase
or disposition of the Shares and that the Participant is not relying on the
Corporation for any tax advice.

5. Restrictions on Exercise.

The Option may not be exercised if the issuance of the Shares subject to the
Option upon such exercise would constitute a violation of any applicable federal
or state securities law. If the exercise of the Option within the time periods
set forth in Sections 6, 7, or 8 of this Option Agreement is prevented by the
provisions of this Section 5, the Option shall remain exercisable until one
month after the date the Participant is notified by the Corporation that the
Option is exercisable, but in any event no later than the Expiration Date.

 

2



--------------------------------------------------------------------------------

6. Termination or Change of Continuous Service.

In the event the Participant’s Continuous Service terminates, other than “for
cause” (as defined in the Plan), the Participant may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
Vested at the date of such termination (the “Termination Date”). The
“Post-Termination Exercise Period” is the period commencing on the Termination
Date and continuing for three months thereafter. In the event of termination of
the Participant’s Continuous Service for Cause, the Participant’s right to
exercise the Option shall, except as otherwise determined by the Committee,
terminate concurrently with the termination of the Participant’s Continuous
Service (also the “Termination Date”). In no event, however, shall the Option be
exercised later than the Expiration Date.

In the event of the Participant’s change in status from employee, Non-Employee
Director or Consultant to any other status of employee, Non-Employee Director or
Consultant, the Option shall remain in effect. In the event of the Participant’s
change in status from employee to Non-Employee Director or Consultant, Vesting
of the Option shall continue only to the extent determined by the Committee as
of such change in status. Except as provided in Sections 7 and 8 below, to the
extent that the Option was unvested on the Termination Date, or if the
Participant does not exercise the Vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.

7. Death of Participant.

In the event of the Participant’s death, the person who acquires the right to
exercise the Option pursuant to will or the laws of descent and distribution may
exercise the portion of the Option that was Vested on the date of death within
12 months commencing on the date of death (but in no event later than the
Expiration Date). To the extent that the Option was unvested on the date of
death, or if the Vested portion of the Option is not exercised within the time
specified herein, the Option shall terminate.

8. Disability of Participant.

If the Participant’s employment by the Corporation terminates as a result of the
Participant’s Disability, the Participant may exercise the portion of the Option
that was Vested on the date of such termination of employment within 12 months
commencing on the date of termination of employment (but in no event later than
the Expiration Date). To the extent that the Option was unvested on the date of
termination, or if the Vested portion of the Option is not exercised within the
time specified herein, the Option shall terminate.

9. Transferability of Option.

Subject to restrictions on transferability set forth in the Plan, this Option
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

3



--------------------------------------------------------------------------------

10. Engaging in Competition With the Corporation.

If the Participant terminates employment with the Corporation or an Affiliate
for any reason whatsoever, and within 12 months after the date thereof accepts
employment with any competitor of (or otherwise engages in competition with) the
Corporation, the Committee, in its sole discretion, may require such Participant
to return to the Corporation the economic value of any Award that is realized or
obtained (measured at the date of exercise, Vesting, or payment) by such
Participant at any time during the period beginning on the date that is one year
prior to the date of such Participant’s termination of employment with the
Corporation.

11. Governing Law.

This Option Agreement will be administered, interpreted and enforced in
accordance with the laws of the State of Oregon, without regard to principles of
conflicts of laws.

12. Rights as Shareholder.

Until the stock certificate representing the Shares is issued, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The
Corporation shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Article 10 of the Plan.

13. Adjustments upon Changes in Capitalization.

The Option shall be subject to the provisions of Article 11 of the Plan relating
to adjustments upon changes in capitalization and similar corporate events.

14. Venue and Waiver of Jury Trial.

The Corporation, the Participant, and the Participant’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice or this Option Agreement shall be brought in the
United States District Court for the District of Oregon (or should such court
lack jurisdiction to hear such action, suit or proceeding, in an Oregon state
court in the County of Multnomah) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

4



--------------------------------------------------------------------------------

15. Notices.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (a) upon personal delivery, (b) one business day
after deposit for overnight delivery by a nationally recognized air courier
service, (c) five business days after deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, (d) on the date of facsimile transmission, with confirmed
transmission, or (e) by email transmission, addressed to the party to be
notified as follows:

If to the Corporation:

CytoDyn Inc.

5 Centerpointe Drive, Suite 400

Lake Oswego, Oregon 97035

Facsimile: (971) 204-0386

Attn: Secretary

If to the Participant:

or such other address as such party may designate by 10 days’ advance written
notice to the other party.

 

CYTODYN INC.     PARTICIPANT By:           Name:       Title:      

 

5



--------------------------------------------------------------------------------

EXHIBIT A

CYTODYN INC.

2012 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

CytoDyn Inc.

5 Centerpointe Drive, Suite 400

Lake Oswego, Oregon 97035

Telephone: (971) 204-0382

Facsimile: (971) 204-0386

Attention: Secretary

 

Participant:  

 

     Print Name    Mailing Address:  

 

    

 

    

 

   Telephone Number:  

 

  

Option: The option evidenced by a Stock Option Award Agreement dated
            ,         .

OPTION EXERCISE

I hereby elect to exercise the Option to purchase shares (“Shares”) of common
stock of CytoDyn Inc. covered by the Option as follows:

 

Number of Shares Purchased (a)                                                  
Per-Share Option Price (b)    $                                            
Aggregate Purchase Price (a times b)    $                             
               Closing Date of Purchase                                 
                 Form of Payment [Check One]:      

¨         My check in the full amount of the Aggregate Purchase Price (as well
as a check for any withholding taxes, if this box ¨ is checked). See
“Instructions” below.

 

A-1



--------------------------------------------------------------------------------

¨          Delivery of previously owned shares of CytoDyn common stock with a
fair market value equal to the Aggregate Purchase Price. See “Instructions”
below. Note that restricted shares acquired from CytoDyn under one of its stock
plans may be used for this purpose only if such shares have become vested.

¨          My irrevocable direction to my securities broker (see below) to sell
Shares subject to the Option and deliver a portion of the sales proceeds to
CytoDyn Inc., in full payment of the Aggregate Purchase Price (as well as any
withholding taxes, if this box ¨ is checked). See “Instructions” below. I hereby
confirm that any sale of Shares will be in compliance with CytoDyn’s policies on
insider trading and Rule 144, if applicable. I HEREBY IRREVOCABLY AUTHORIZE
                                     to

                                                             
       (name        of         broker)

            transfer funds to CytoDyn Inc., from my account in payment of the
Aggregate Purchase Price (and withholding taxes, if applicable) and CytoDyn
Inc., is hereby directed to issue the Shares for my account with such broker and
to transmit the Shares to the broker indicated above.

Instructions:

(1) If payment is to be by check, a certified or cashier’s check for the amount
of the Aggregate Purchase Price payable to CytoDyn Inc., should be submitted
with this Notice. If you wish to pay by wire transfer, please contact CytoDyn
Inc. for instructions.

(2) If payment is to be by surrender of previously owned shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price will be returned to you with the certificate for your option
shares. Any change in registration between the payment shares and the new shares
will require a properly executed stock power that is guaranteed by an
institution participating in a recognized medallion signature guarantee program.

(3) Withholding tax is due immediately upon exercise of a nonqualified stock
option by an employee or former employee. Non-employee directors are not
currently subject to withholding. If withholding tax is due at the time of
exercise, you will be notified of the amount and satisfactory arrangements must
be made for payment before a stock certificate for your option shares will be
delivered to you (or your broker, if applicable).

 

A-2



--------------------------------------------------------------------------------

ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

Please register the stock certificate(s) in the following name(s):

 

                                                             

                                                             

                                                             

If applicable, please check one:    ¨ JT TEN    ¨ TEN COM    ¨ Other

Please deliver the stock certificate(s) to (check one):

¨ My brokerage account

                                                         

                                                         

                                                         

Attn:                                                  

Account No.:                                 ; or

¨ My mailing address set forth above.

 

          Date       Signature of Participant

ATTESTATION FORM

As indicated above, I have elected to use shares of CytoDyn common stock that I
already own to pay the Aggregate Purchase Price of the Option.

I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to CytoDyn in connection with the exercise
of my Option.

I understand that, because I (and any joint owner) will retain ownership of the
shares (the “Payment Shares”) deemed delivered to pay the Aggregate Purchase
Price, the number of shares to be issued to me upon exercise of my Option will
be reduced by the number of Payment Shares. I represent that I have full power
to deliver and convey certificates representing the Payment Shares to CytoDyn
and by such delivery and conveyance could have caused CytoDyn to become sole
owner of the Payment Shares. The joint owner of the Payment Shares, if any, by
signing this Form, consents to these representations and to the exercise of the
Option by this attestation.

 

A-3



--------------------------------------------------------------------------------

I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

 

Common Stock
Certificate Number

  

Number of

Shares Covered

Date:                                         

 

Print Name of Optionholder:         Signature of Optionholder:         Print
Name of Joint Owner:         Signature of Joint Owner:        

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:

The undersigned hereby certifies that the foregoing attestation is correct.

 

  Name of Brokerage Firm By:    

                          

Print Name of Signing Broker

 

Date:    

 

Telephone No.:    

 

 

A-4